PER CURIAM.
Jason Reaves appeals the trial court’s order that summarily denied his motion for postconviction relief, motion to withdraw plea, or in the alternative, motion to correct illegal sentence. We affirm the denial of all claims except for claim 7.
In that claim, the defendant alleged ineffective assistance of counsel leading to his *1043involuntary plea of guilty. We remand for an evidentiary hearing or record attachments which refute his claim on this ground. See Wells v. State, 881 So.2d 54 (Fla. 4th DCA 2004). See also Robinson v. State, 909 So.2d 497 (Fla. 5th DCA 2005); Patrick v. State, 830 So.2d 248 (Fla. 1st DCA 2002).
STONE, POLEN and MAY, JJ., concur.